Citation Nr: 0424838	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  02-21 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to 
September 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in pertinent part, denied 
reopening the claim for service connection for schizophrenia.

In February 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The issue of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
in an October 1994 rating decision.  The veteran did not 
appeal the decision.  

2.  Evidence submitted since the October 1994 rating decision 
bears directly and substantially on the specific matter under 
consideration, is neither cumulative nor redundant, and is, 
by itself and in connection with evidence previously 
assembled, so significant that it must be considered to 
decide fairly the merits of the claim for service connection 
for a psychiatric disorder.




CONCLUSIONS OF LAW

1.  The October 1994 rating decision, which denied service 
connection for a psychiatric disorder, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 
(2003).

2.  The evidence received since the October 1994 rating 
decision, which denied service connection for a psychiatric 
disorder, is new and material, and the claim is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002) 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The Board notes that it is reopening the claim for service 
connection for a psychiatric disorder, which is a favorable 
determination.  Additionally, the Board is remanding the 
claim for additional development and adjudicative action.  
Thus, the Board finds that it need not go into whether VA has 
met its duty to notify and assist the veteran in connection 
with this claim, as the purpose of the remand will be to meet 
such duty.

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that the 
legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is 
inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001, 
and the veteran's claim was filed back in June 2001.  66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a) (2002)).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for a 
psychosis, such as schizophrenia, may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2003).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

At the time of the October 1994 denial of service connection 
for a psychiatric disorder, the evidence record consisted of 
the veteran's service medical records, both VA and private 
medical records, dated between 1992 and 1993, and the 
veteran's application for compensation benefits.  A 
description of that evidence follows.

The service medical records are silent for any findings of 
psychiatric complaints or a diagnosis of a psychiatric 
disorder.  The August 1990 report of medical examination 
shows that the psychiatric evaluation was normal.  In a 
report of medical history completed by the veteran at that 
time, he denied any history of "depression or excessive 
worry" and "nervous trouble of any sort."  

A July 1992 VA hospitalization summary report shows that the 
veteran was diagnosed with amphetamine abuse, amphetamine 
dependence, alcohol dependence, and alcohol abuse.  The 
veteran admitted amphetamine use for the past two years.  

An August 1992 private medical record shows that the veteran 
had been admitted to the hospital following an episode of 
bizarre behavior, which was described as his rolling on the 
grass and appearing to be psychotic because he would not 
answer questions.  The veteran was taken to the emergency 
room.  The examiner stated that the veteran was not able to 
give him much history, but noted he had a long history of 
problems with amphetamines, which had resulted in trips to 
the emergency room.  The examiner added that the veteran did 
not "really have any psychotic symptoms."  The veteran 
denied having any history of psychiatric problems independent 
of amphetamine abuse.  The examiner entered diagnoses of 
amphetamine delusional disorder, which he stated was 
resolving, and amphetamine abuse.

A February 1993 forensic psychiatric evaluation shows that 
the veteran had been referred for violations of the penal 
code.  This examiner entered diagnoses of history of 
amphetamine abuse and organic mental disorder.  He stated the 
veteran did not suffer from a major mental disorder.  He 
noted the veteran had been psychotic the prior month and had 
been treated with antipsychotic medication, but that the 
veteran was not currently psychotic.  

1993 VA treatment records show that the veteran was diagnosed 
with amphetamine dependence and schizophrenia.  

In the veteran's application for compensation benefits, which 
was submitted in February 1994, he stated he had developed a 
psychosis in 1987.

In the October 1994 decision, the RO found that service 
connection for a psychosis was not warranted, as the service 
medical records did not show such in service and there was no 
evidence that a psychosis had developed during the one-year 
presumptive period following the veteran's discharge from 
service.  Additionally, it noted that service connection 
would not be warranted for the veteran's amphetamine 
dependence, as payment of such benefits was limited to 
diseases and injuries that arose through no fault of the 
veteran.  

Thus, the RO determined that the veteran had not brought 
forth competent evidence of either an inservice psychiatric 
disorder or of a psychosis within one year following the 
veteran's discharge from service or of competent evidence of 
a nexus between the post service diagnosis of schizophrenia 
and service.  The veteran was notified of this decision in 
October 1994, including his appellate rights, and he did not 
appeal it.  Therefore, that decision is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R.  20.1103.  

Since the October 1994 rating decision, the veteran has 
submitted a December 2002 VA medical opinion from Dr. NW, 
which the Board finds is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for entitlement to service connection for a psychiatric 
disorder.  Specifically, in a December 2002 letter, Dr. NW 
stated that the veteran had paranoid schizophrenia which had 
begun on March 5, 1991.  Thus, this medical opinion provides 
a diagnosis of a psychosis within one year from the veteran's 
discharge from service.  Part of the basis for the denial of 
service connection for a psychiatric disorder in October 1994 
was that the veteran had not submitted competent evidence of 
a psychosis within the one-year presumptive period following 
his discharge from service.  Therefore, this evidence 
addresses one of the specified bases for the denial of 
service connection, and thus constitutes new and material 
evidence.  See 38 C.F.R. § 3.156(a) (2001).  Accordingly, the 
claim is reopened.

As stated above, the Board finds that additional development 
is warranted as to this issue, which development is addressed 
below.  


ORDER

New and material evidence having been submitted, the petition 
to reopen the claim for service connection for a psychiatric 
disorder is reopened.  To this extent, the claim is granted.


REMAND

The Board finds that additional development is warranted 
regarding the veteran's reopened claim for service connection 
for a psychiatric disorder.  Specifically, the Board finds 
that the December 2002 opinion from Dr. NW must be clarified.

Additionally, at the time the veteran filed his application 
to reopen the claim for service connection for a psychiatric 
disorder, he submitted two VA Forms 21-4142, Authorization 
and Consent to Release Information to VA, in May 2002, 
wherein he indicated he had received treatment for a 
psychiatric disorder from two private facilities.  It does 
not appear that an attempt to obtain these records has been 
made.  The Board is aware that the claims file already 
contains the medical records from the early 1990s from one of 
the facilities; however, the veteran also indicated there 
were 2002 records from that facility as well, which records 
are not part of the record on appeal.

Finally, while the veteran was issued a VCAA letter in April 
2002, the Board finds that such letter was unclear as to what 
responsibilities the veteran had with respect to 
substantiating this claim.  Specifically, under 38 C.F.R. 
§ 3.159(b)(1) (2003), it states the following, in part:

VA will inform the claimant which 
information and evidence, if any, that 
the claimant is to provide to VA and 
which information and evidence, if any, 
that VA will attempt to obtain on behalf 
of the claimant.  VA will also request 
that the claimant provide any evidence in 
the claimant's possession that pertains 
to the claim.  

See also 38 U.S.C.A. § 5103(a) (West 2002).  The April 2002 
letter does not clearly inform the veteran of which 
information and evidence that he responsible for providing 
and which information and evidence that VA is responsible for 
obtaining on the veteran's behalf.  Also, the April 2002 
letter did not request the veteran to provide any evidence in 
his possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1); see also Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Provide the veteran with the notice 
requirements of the VCAA, to include 
notifying him and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim for entitlement to 
service connection for a psychiatric 
disorder and informing him of which 
information and evidence he was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf.  Additionally, the veteran 
should be informed to provide any 
evidence in his possession that pertains 
to the claim.  

2.  Attempt to obtain the medical records 
from the facilities indicted by the 
veteran in the May 2002 VA Forms 21-4142; 
that is, Mesa Vista Hospital from 1990 to 
the present and County of San Diego 
Mental Health Services from 1990 to the 
present.  If such records are not 
available, that should be denoted in the 
record.

3.  Contact Dr. NW and ask her upon what 
basis did she determine that the veteran 
had developed schizophrenia, paranoid 
type, on March 5, 1991, and to attach any 
evidence that substantiates that 
determination.  

4.  Adjudicate the claim for service 
connection for a psychiatric disorder.

5.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_____________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



